DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claims are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for inhibiting the first fluid exiting into the blood vessel from the IV infusion lumen from entering the venous catheter when the venous catheter is fluidly coupled to the outlet and the venous catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source” of claim 26; and 
“means for limiting a flow rate of the second fluid drawn through the outlet to prevent the first fluid exiting into the blood vessel from the IV infusion lumen from entering the venous catheter when the venous catheter is fluidly coupled to the outlet and the venous catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source” of claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites “the space” in line 3 in there is insufficient antecedent basis for this recitation in the claim.
Claim 25 recites “thereby defining a fluid channel in the space between an outer surface of the IV infusion lumen and an interior surface of the venous catheter, the fluid channel fluidly couplable to the outlet” in lines 3-5, which renders the claim indefinite.  According to one interpretation, it appears that the venous catheter is part of the claimed invention, which is contrary to the limitations that precede this recitation.  Thus, it is not clear if the venous catheter is part of the claimed invention or not. 
According to another interpretation, if the venous catheter is not part of the claim invention, this recitation is merely is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0236286 (Klein)(previously cited), in view of U.S. Patent No. 6,569,117 (Ziv)(previously cited).
Klein teaches a one-to-many infiltration tubing in which a solution in an IV bag can be delivered to two distal outlets including a catheter (abstract and paragraph 0008 of Klein).  Klein teaches the use of a clamp or stopcock 34 (FIG. 1 of Klein). Ziv teaches the use of a blood sampling/injecting valve (abstract, FIGS. 1-6B of Ziv) which permits blood sampling and/or liquid injection in an infusion line (cols. 1-6 of Ziv).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood sampling/injecting valve of Ziv in one of the lines 16 of Klein since it permits blood sampling and/or liquid injection in the infusion line.  Further, it would have been obvious to choose one of the lines 16 downstream of the connector 10 since it permits the practitioner to know from where the sample is being taken or where the injection is being given.  
Alternatively, there are three possible solutions (a finite number) for the problem of placing the blood sampling/injecting valve of Ziv in the system of Klein.  These possible locations for placement in the infusion line of Klein are upstream of the connector 10; downstream the connector 10 in one of the lines; and downstream of the connector 10 in the other of the lines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions (i.e., the three locations of the blood sampling/injecting valve of Ziv) so as to find a suitable solution with a reasonable expectation of success.
With respect to claim 21, the combination teaches or suggests an apparatus, comprising:
a valve housing (the connector with the outlets 12 and inlet 13 of Klein, the tube 16 of Klein connecting one of the outlets 12 to the housing 22 of Ziv, and the housing 22 of Ziv); 
an outlet (the outlet port 24 of Ziv) defined by the valve housing and for fluidly connecting to the venous catheter (the tube 16 running to the delivery device 82 of Klein) for fluidly coupling the outlet with a blood vessel; 
a blood draw port (the opening 29 of Ziv) coupled with the valve housing and configured for connection to the fluid collection device; 
an IV fluid inlet (the inlet 13 of Klein) defined by the valve housing and configured for connection to a source of a first fluid (the IV bag 76 of Klein); 
a valve (the plunger 40, 88, 108 of Ziv) housed in a cavity defined by the valve housing and fluidly connected to the outlet, the blood draw port and the IV fluid inlet, the valve defining: 
a first valve position (FIGS. 2A, 4A, 5 of Ziv; col. 3-5 of Ziv) permitting the first fluid to flow from the IV fluid inlet to the outlet, and 
a second valve position (FIG. 2B of Ziv; col. 3-5 of Ziv) inhibiting the first fluid from flowing from the IV fluid inlet to the outlet and permitting a second fluid to flow from the outlet to the blood draw port; and 
an infusion channel (the channel formed in the connector that runs from the inlet 13 to the outlet 12 not connected with the housing 22 of Ziv) defined by the valve housing and continuously fluidly connected to the IV fluid inlet; and 
an IV infusion lumen (the tube 16 not connected to the housing 22 of Ziv) fluidly connected to the infusion channel and configured to deliver the first fluid to the blood vessel, 
wherein the first fluid is permitted to flow from the IV fluid inlet to the IV infusion lumen and the blood vessel when the valve is in the first valve position, and the first fluid is permitted to flow from the IV fluid inlet to the IV infusion lumen and the blood vessel when the valve is in the second valve position (the first fluid flows in the tube 16 not connected to the housing 22 of Ziv regardless of the position of the position of the plunger 40, 88, 108 of Ziv).

Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, in view of Ziv, and further in view of U.S. Patent Application Publication No. 2003/0208154 (Close)(previously cited).
Klein teaches a one-to-many infiltration tubing in which a solution in an IV bag can be delivered to two distal outlets including a catheter (abstract and paragraph 0008 of Klein).  Klein teaches the use of a clamp or stopcock 34 (FIG. 1 of Klein). Ziv teaches the use of a blood sampling/injecting valve (abstract, FIGS. 1-6B of Ziv) which permits blood sampling and/or liquid injection in an infusion line (cols. 1-6 of Ziv).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood sampling/injecting valve of Ziv in one of the lines 16 of Klein since it permits blood sampling and/or liquid injection in the infusion line.  Further, it would have been obvious to choose one of the lines 16 downstream of the connector 10 since it permits the practitioner to know from where the sample is being taken or where the injection is being given.  
Alternatively, there are three possible solutions (a finite number) for the problem of placing the blood sampling/injecting valve of Ziv in the system of Klein.  These possible locations for placement in the infusion line of Klein are upstream of the connector 10; downstream the connector 10 in one of the lines; and downstream of the connector 10 in the other of the lines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions (i.e., the three locations of the blood sampling/injecting valve of Ziv) so as to find a suitable solution with a reasonable expectation of success.
Klein teaches a one-to-many infiltration tubing in which a solution in an IV bag can be delivered to two distal outlets including a catheter (abstract and paragraph 0008 of Klein).  Close discloses staged catheters that permits infusion at multiple sites (FIG. 10 of Close; paragraphs 0075 and 0079).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the staged catheters of Close as the two catheters of Klein since (1) it permits less trauma to the patient with its single injection site, and/or (2) it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 21, the combination teaches or suggests an apparatus, comprising:
a valve housing (the connector with the outlets 12 and inlet 13 of Klein, the tube 16 of Klein connecting one of the outlets 12 to the housing 22 of Ziv, and the housing 22 of Ziv); 
an outlet (the outlet port 24 of Ziv) defined by the valve housing and for fluidly connecting to the venous catheter (the tube 16 connected to one of the staged catheters of Close) for fluidly coupling the outlet with a blood vessel; 
a blood draw port (the opening 29 of Ziv) coupled with the valve housing and configured for connection to the fluid collection device; 
an IV fluid inlet (the inlet 13 of Klein) defined by the valve housing and configured for connection to a source of a first fluid (the IV bag 76 of Klein); 
a valve (the plunger 40, 88, 108 of Ziv) housed in a cavity defined by the valve housing and fluidly connected to the outlet, the blood draw port and the IV fluid inlet, the valve defining: 
a first valve position (FIGS. 2A, 4A, 5 of Ziv; col. 3-5 of Ziv) permitting the first fluid to flow from the IV fluid inlet to the outlet, and 
a second valve position (FIG. 2B of Ziv; col. 3-5 of Ziv) inhibiting the first fluid from flowing from the IV fluid inlet to the outlet and permitting a second fluid to flow from the outlet to the blood draw port; and 
an infusion channel (the channel formed in the connector that runs from the inlet 13 to the outlet 12 not connected with the housing 22 of Ziv) defined by the valve housing and continuously fluidly connected to the IV fluid inlet; and 
an IV infusion lumen (the tube 16 not connected to the housing 22 of Ziv that runs to the other of the staged catheters of Close and the lumen in the other staged catheter of Close) fluidly connected to the infusion channel and configured to deliver the first fluid to the blood vessel, 
wherein the first fluid is permitted to flow from the IV fluid inlet to the IV infusion lumen and the blood vessel when the valve is in the first valve position, and the first fluid is permitted to flow from the IV fluid inlet to the IV infusion lumen and the blood vessel when the valve is in the second valve position (the first fluid flows in the tube 16 not connected to the housing 22 of Ziv and the other of the staged catheters of Close regardless of the position of the position of the plunger 40, 88, 108 of Ziv).

With respect to claim 24, the combination teaches or suggests that the IV infusion lumen is configured to enter the blood vessel along with the venous catheter through a single insertion site (the staged catheters of Close).
With respect to claim 25, the combination teaches or suggests that the IV infusion lumen is configured to be extended coaxially through the venous catheter, thereby defining a fluid channel in the space between an outer surface of the IV infusion lumen and an interior surface of the venous catheter, the fluid channel fluidly couplable to the outlet (the staged catheters of Close).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, in view of Ziv, and further in view of Close, as applied to claim 21, and further in view of U.S. Patent No. 5,122,129 (Olson)(previously cited).
Ziv teaches a luer connection 62 for the sampling of blood (col. 4 of Ziv).  Olson teaches a suitable blood collection connection that uses a luer connection (FIGS. 2-6 of Olson; col. 5 of Olson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood collection connection and method of Olson in the combination since it is a simple substitution of one known element for another to obtain predictable results and/or a blood collection method is required and Olson teaches one such method. 
With respect to claim 26, the combination teaches or suggests the IV infusion lumen is configured to be extended coaxially through the venous catheter, thereby defining a fluid channel in the space between an outer surface of the IV infusion lumen and an interior surface of the venous catheter, the fluid channel fluidly couplable to the outlet (any of the delivery tube 20 of Olson or the conduit 212 of the staged catheters of Close).
With respect to claim 27, the combination teaches or suggests means for limiting a flow rate of the second fluid drawn through the outlet to prevent the first fluid exiting into the blood vessel from the IV infusion lumen from entering the venous catheter when the venous catheter is fluidly coupled to the outlet and the venous catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source (any of the delivery tube 20 of Olson or the conduit 212 of the staged catheters of Close).
With respect to claim 28, the combination teaches or suggests a passive restriction device fluidly connected to the outlet and sized to limit a flow rate of the second fluid drawn through the outlet to prevent the first fluid exiting into the blood vessel from the IV infusion lumen from entering the venous catheter when the venous catheter is fluidly coupled to the outlet and the venous catheter and IV infusion lumen are inserted into the blood vessel and the blood draw port is connected to a vacuum source (any of the delivery tube 20 of Olson or the conduit 212 of the staged catheters of Close).

Claims 30, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0208154 (Close)(previously cited), in view of U.S. Patent No. 4,865,583 (Tu)(previously cited).
Close teaches the use of an extraction device 2 connected to valve 1221 (FIG. 15 of Close).  Tu teaches an extraction device 19 and connection 23 that is a suitable substitute for the extraction device 2 of Close.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the extraction device 19 and connection 23 of Tu for the extraction device 2 of Close in the assembly of Close because it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 30, the combination teaches or suggests an infusion and blood collection apparatus, comprising:
a catheter (FIGS. 3-4, 10 and paragraphs 0063-0065 and 0087-0088 of Close) defining a distal end, the distal end of the catheter configured for insertion into a blood vessel;
an IV infusion lumen (the first conduit 111, 211 of Close) attached to the catheter and defining a distal end, the IV infusion lumen (the first conduit 111, 211 of Close) configured for insertion into the blood vessel with the distal end of the IV infusion lumen extending into the blood vessel a specified distance beyond the distal end of the catheter;
an IV fluid inlet fluidly connected to the IV infusion lumen (the first conduit 111, 211 of Close) and configured for fluidic connection to an IV fluid source (paragraphs 0063-0065 and 0087-0088 of Close);
a draw port (the port 23 of Tu, the channel though the valve assembly 1221, and the second passageway 129 of Close) fluidly connected to the catheter and configured for fluidic connection to a vacuum source (the syringe 19 of Tu); and
a passive restriction device (the size of any of the needle of the syringe 19 of Tu, the port 23 of Tu, the channel of the valve assembly 1221 of Close, the passageway 129 of Close, or the conduit 112, 212 of Close) fluidly connected to the catheter and sized to limit a flow rate of blood drawn through the distal end of the catheter and prevent IV fluid exiting the distal end of the IV infusion lumen from entering the distal end of the catheter when the catheter and IV infusion lumen are inserted into the blood vessel, the IV fluid inlet is fluidly connected to the IV fluid source (paragraphs 0063-0065 and 0087-0088 of Close), and the draw port is connected to a vacuum source (the syringe 19 of Tu).
With respect to claim 39, the combination teaches or suggests that the IV infusion lumen (the first conduit 111, 211 of Close) is positioned within an interior of the catheter (FIGS. 3-4, 10 and paragraphs 0063-0065 and 0087-0088 of Close).
With respect to claim 41, the combination teaches or suggests that the passive restriction device (the size of any of the needle of the syringe 19 of Tu, the port 23 of Tu, the channel of the valve assembly 1221 of Close, the passageway 129 of Close, or the conduit 112, 212 of Close) is sized to correspond with a vacuum pressure of the vacuum source.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Close, in view of Tu, and further in view of U.S. Patent Application Publication No. 2009/0048576 (Robinson) (previously cited), and further in view of U.S. Patent No. Re. 31873 (Howes)(previously cited).
The combination teaches the collection of blood, but does not teach that the flow rate of blood drawn is 30 mL/min and the distance between the infusion outlet and the sampling inlet is greater than 10 mm.
Robinson teaches that (1) a nurse can easily generate withdrawal rates in excess of 60 ml/min, (2) the potential for cross-contamination is influenced by the flow rate of blood, the rate of infusion, the rate of withdrawal, catheter port orientation, and the distance between the point of infusion and withdrawal, (3) the rate of withdrawal is an important parameter in determining cross-contamination: control of this parameter can reduce the likelihood of cross-contamination, and (4) under a variety of conditions, the withdrawal rate of the blood access system can specified and controlled such that the amount of cross-contamination does not affect the clinical efficacy of the device (paragraph 0076 of Robinson).  Howes teaches that distance between an inlet and an outlet may be at least one centimeter and up to 3 cm (col. 3, line 55 to col. 4, line 10 of Howes).  From these teachings, the flow rate of blood, the rate of infusion, the rate of withdrawal, catheter port orientation, and the distance between the point of infusion and withdrawal are results-effective variables for the prevention of cross-contamination that would have been optimized through routine experimentation using the blood withdraw rate of Robinson and the distances of Howes as a starting point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to select the blood withdraw rate and the distances between inlets and outlets so as to obtain the desired level of cross-contamination, i.e., minimize as far as practical.  Thus, the features “wherein the passive restriction device is sized to limit the flow rate of blood drawn through the distal end of the catheter to a value greater than 30 ml/min when the specified distance is greater than 10 mm, the catheter and IV infusion lumen are inserted into a blood vessel, the IV fluid inlet is fluidly connected to an IV fluid source, and the draw port is connected to a vacuum source” of claim 33 would have been obvious.
Alternatively, Robinson teaches a withdrawal rate in excess of 60 ml/min.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the blood withdraw rate of Robinson since a withdraw rate is needed and Robinson teaches one such withdraw rate and/or it is a simple substitution of one known element for another to obtain predictable results.  Howes teaches that a distance between an inlet and an outlet may be at least one centimeter and up to 3 cm (col. 3, line 55 to col. 4, line 10 of Howes).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the distance between the inlet and the outlet of Howes since a distance is needed and Howes teaches one such distance and/or it is a simple substitution of one known element for another to obtain predictable results.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Close, in view of Tu, and further in view of U.S. Patent No. 5,846,228 (Alexander)(previously cited).
The combination teaches the collection of blood, but does not teach that the syringe needle is 24 gauge.  Alexander teaches that a 24 gauge needle is a suitable blood collecting needle (col. 5, lines 25-46 of Alexander).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 24 gauge needle as the needle for the syringe of the combination since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 35, the combination teaches or suggests that the passive restriction device is a 24 gauge needle (col. 5, lines 25-46 of Alexander).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Close, in view of Tu, and further in view of Howes.
The combination teaches the collection of blood, but does not teach that the distance between the infusion outlet and the sampling inlet is greater than 10 mm. Howes teaches that distance between an inlet and an outlet may be at least one centimeter and up to 3 cm (col. 3, line 55 to col. 4, line 10 of Howes).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select the distance between the inlet and the outlet of Howes since a distance is needed and Howes teaches one such distance and/or it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 37, the combination teaches or suggests that the specified distance is greater than 10 mm (col. 3, line 55 to col. 4, line 10 of Howes).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  With respect to claim 29, the prior art does not teach or suggest “the blood draw port is configured to: permit a draw needle connected to the fluid collection device to enter the fluid passageway in the second valve position; and inhibit the draw needle connected to the fluid collection device from entering the fluid passageway in the first valve position” along with the other features of claim 229.

Response to Arguments
The Applicant’s arguments filed 5/20/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
With respect to claim 25, there are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that was necessitated by the claim amendments filed on 5/20/2022.
Prior art rejection based on Klein and Ziv
There are new grounds of rejection of claim 21 based on new interpretations of Klein and Ziv.  The combination of Klein and Ziv includes the claimed valve housing, as outlined above.
With respect to claim 28, the Applicant’s argument that the Examiner’s use of a design choice rationale in an obviousness rejection is improper is not persuasive since it is not commensurate with the rejection.  The Examiner did not formulate an obviousness rejection based on design choice.  As such, the case law cited by the Applicant is not relevant to the formulated rejection.
The specification provides:
(1) “The passive restriction device can be a thin, elongate tube fluidly coupling the blood collection component and blood collection channel” (paragraph 0034); 
(2) “the point of passive restriction in the blood flow 18, the draw needle 34” (paragraph 0113);
(3) “the restriction in flow rate is made passively via the choice of the gauge of the penetration needle 136 that penetrates the end of the collection tube, thus a needle is selected having a sufficiently narrow internal diameter to provide the required limit to blood flow rate” (paragraph 0147).
Thus, the passive restriction device is merely a thin, elongate tube, a draw needle, or a needle with a gauge.  In light of the specification, the broadest reasonable interpretation of “a passive restriction device” of claim 28 can be the size of any of the delivery tube 20 of Olson or the conduit 212 of the staged catheters of Close.  These structures limit or inhibit the flow rate in some manner since (1) the specification indicates that these structures limit flow rate; and/or (2) such structures constrain flow relative to flows having no such structures constraining them or flows being constrained by structures of larger size. Thus, the combination discloses a passive restriction device as called for in claim 28. 
Prior art rejection based on Close and Tu
With respect to claim 30, the Applicant asserts:

    PNG
    media_image1.png
    273
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    873
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    117
    863
    media_image3.png
    Greyscale

This argument is not persuasive.  Claim 30 recites “a passive restriction device fluidly connected to the catheter and sized to limit a flow rate of blood drawn through the distal end of the catheter and prevent IV fluid exiting the distal end of the IV infusion lumen from entering the distal end of the catheter when the catheter and IV infusion lumen are inserted into the blood vessel”.  The specification provides:
(1) “The passive restriction device can be a thin, elongate tube fluidly coupling the blood collection component and blood collection channel” (paragraph 0034); 
(2) “the point of passive restriction in the blood flow 18, the draw needle 34” (paragraph 0113);
(3) “the restriction in flow rate is made passively via the choice of the gauge of the penetration needle 136 that penetrates the end of the collection tube, thus a needle is selected having a sufficiently narrow internal diameter to provide the required limit to blood flow rate” (paragraph 0147).
Thus, the passive restriction device is merely a thin, elongate tube, a draw needle, or a needle with a gauge.  In light of the specification, the broadest reasonable interpretation of “a passive restriction device” of claim 30 can be the size of any of the needle of the syringe 19 of Tu, the port 23 of Tu, the channel of the valve assembly 1221 of Close, the passageway 129 of Close, or the conduit 112, 212 of Close.  These structures limit or inhibit the flow rate in some manner since (1) the specification indicates that these structures limit flow rate; and/or (2) such structures constrain flow relative to flows having no such structures constraining them or flows being constrained by structures of larger size. Thus, the combination of Close and Tu discloses a passive restriction device as called for in claim 30. 
The fact that the prior art does not explicitly teach or suggest that the designer chose a particular size for some specific flow rate does not change the fact that the combination does have the structure called for in the claimed system, regardless of the designer’s motivations or the designer’s mental steps when designing/building the structure.
The Applicant’s argument that the Examiner’s use of a design choice rationale in an obviousness rejection is improper is not persuasive since it is not commensurate with the rejection.  The Examiner did not formulate an obviousness rejection based on design choice.  The obviousness rejection is merely a simple substitution of one known element for another to obtain predictable results.
The Applicant asserts:

    PNG
    media_image4.png
    162
    867
    media_image4.png
    Greyscale

This argument is not persuasive since the use of syringes are very well known in the art and one of ordinary skill in the art are well aware of the operations and capabilities of such devices.  Further, there is no evidence of the allegation.  Close teaches the use of an extraction device 2 connected to valve 1221 (FIG. 15 of Close).  Tu teaches an extraction device 19 and connection 23 that is a suitable substitute for the extraction device 2 of Close.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the extraction device 19 and connection 23 of Tu for the extraction device 2 of Close in the assembly of Close because it is a simple substitution of one known element for another to obtain predictable results.  There is no reason for one of ordinary skill in the art to believe that the extraction device suggested by Tu would be inappropriate in the system of Close, especially since Close does not impose any restrictions on what the extraction device can be.  The system of Close operates as it is intended to, even with the modification suggested by Tu.
The Applicant asserts:

    PNG
    media_image5.png
    721
    891
    media_image5.png
    Greyscale

This rejection is not persuasive. There is no reason for one of ordinary skill in the art to believe that the extraction device suggested by Tu would be inappropriate in the system of Close since Close does not impose any restrictions on what the extraction device can be.  Tu merely discloses a suitable and well-known extraction device.  With this modification, the system of Close still operates as it is intended to with all elements performing the same function as disclosed by Close.
Further, the prior art teaches or suggests all the features of claims 33, 35, 37, 39, and 41 as outlined above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791